PER CURIAM.
Appellant, Chipper Williams, appeals an order revoking his probation. We affirm the revocation because there is sufficient evidence in the record that Appellant violated two of his conditions of probation by committing a new law violation and possessing cocaine. However, in this case, Appellant’s failure to undergo a drug and alcohol evaluation does not support revocation. See Gamble v. State, 737 So.2d 1160 (Fla. 1st DCA 1999). The State also concedes that the written order of revocation included findings that contradicted the trial court’s oral pronouncement. Accordingly, we remand to the trial court with instructions to correct the written revocation order to reflect the specific violations found. See Gamble.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
MINER, PADOVANO and BROWNING, JJ., concur.